UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5153 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 25-0996816 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5555 San Felipe Road, Houston, TX77056-2723 (Address of principal executive offices) (713) 629-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ There were 712,088,523 shares of Marathon Oil Corporation common stock outstanding as of April 29, 2011. Explanatory Note We are filing this Amendment No. 1 to our quarterly report on Form 10-Q for the quarter ended March 31, 2011 solely to file Exhibit 3.1. This amendment does not change or update the disclosures set forth in the Form 10-Q as originally filed and does not otherwise reflect events occurring after the original filing of the Form 10-Q. Item 6.Exhibits Exhibit Number Incorporated by Reference Filed Herewith Furnished Herewith Exhibit Description Form Exhibit Filing Date SEC File No. Amended By-laws of Marathon Oil Corporation X Computation of Ratio of Earnings to Fixed Charges. 10-Q 05/06/2011 Certification of President and Chief Executive Officer pursuant to Rule 13(a)-14 and 15(d)-14 under the Securities Exchange Act of 1934. 10-Q 05/06/2011 Certification of Executive Vice President and Chief Financial Officer pursuant to Rule 13(a)-14 and 15(d)-14 under the Securities Exchange Act of 1934. 10-Q 05/06/2011 Certification of President and Chief Executive Officer pursuant to 18 U.S.C. Section 1350. 10-Q 05/06/2011 Certification of Executive Vice President and Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 10-Q 05/06/2011 101.INS XBRL Instance Document. 10-Q 101.INS 05/06/2011 101.SCH XBRL Taxonomy Extension Schema. 10-Q 101.SCH 05/06/2011 101.PRE XBRL Taxonomy Extension Presentation Linkbase. 10-Q 101.PRE 05/06/2011 101.CAL XBRL Taxonomy Extension Calculation Linkbase. 10-Q 101.CAL 05/06/2011 101.DEF XBRL Taxonomy Extension Definition Linkbase. 10-Q 101.DEF 05/06/2011 101.LAB XBRL Taxonomy Extension Label Linkbase. 10-Q 101.LAB 05/06/2011 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. May 13, 2011 MARATHON OIL CORPORATION By: /s/Michael K. Stewart Michael K. Stewart Vice President, Accounting and Controller 2
